ORDER
Per curiam:
Appellant Christopher Helton (“Helton”) appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Helton was convicted after a jury trial, before the Circuit Court of Buchanan County, of second-degree murder, section 565.021, attempted first-degree robbery, section 569.020, and armed criminal action, section 571.015. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).